Exhibit 10.2

FORM OF

PERFORMANCE UNIT AWARD AGREEMENT

Award to Employee/Consultant

Pursuant to the 2011 Omnibus Equity Incentive Plan

 

Participant:     Address:   “Target Number” of Performance Units:   Date of
Grant:   Three-Year Performance Period:   January 1, [2014] to December 31,
[2016]

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
Participant, pursuant to the provisions of the Quanta Services, Inc. Senior
Leadership Long-Term Incentive Plan, as amended from time to time (the
“Long-Term Plan”), a sub-plan of the Quanta Services, Inc. 2011 Omnibus Equity
Incentive Plan, as amended from time to time in accordance with its terms (the
“Plan”), an award (this “Award”) of performance units (each a “Performance
Unit”) equal to the “Target Number” indicated above and set forth on the
Company’s electronic stock plan administration platform grant summary report for
Participant (the “Grant Summary Report”), effective as of the “Date of Grant”
set forth on the Grant Summary Report (the “Date of Grant”), upon and subject to
the terms and conditions set forth in this Performance Unit Award Agreement
(this “Agreement”) and in the Plan and the Long-Term Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

1. EFFECT OF THE PLAN. The Performance Units awarded to Participant are subject
to all of the provisions of the Plan, the Long-Term Plan and of this Agreement,
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Participant, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Participant hereunder, and this Award shall be subject, without further action
by the Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.

2. GRANT. This Agreement shall evidence Participant’s rights with respect to the
award of Performance Units. Participant agrees that the Performance Units shall
be subject to all of the terms and conditions set forth in this Agreement, the
Plan and the Long-Term Plan, including, but not limited to, the forfeiture
conditions set forth in Section 5 of this Agreement and the satisfaction of the
Required Withholding as set forth in Section 10(a) of this Agreement.



--------------------------------------------------------------------------------

3. DETERMINATION OF EARNED PERFORMANCE UNITS. The number of Performance Units
that shall be earned by Participant shall be based upon the achievement by the
Company of the performance standards as reviewed and approved by the Committee
and reflected in the resolutions of the Committee (the “Performance Goals”) over
the three-year period indicated above and set forth in Participant’s Grant
Summary Report (the “Performance Period”). The determination by the Committee
with respect to the achievement of the Performance Goals shall be made as soon
as administratively practicable following the Performance Period after all
necessary Company information is available. The specific date on which such
determination is formally made and approved by the Committee is referred to as
the “Determination Date”. After the Determination Date, the Company shall notify
Participant of the number of Performance Units, if any, that have become “Earned
Performance Units” and the corresponding number of shares of Common Stock to be
issued to Participant in satisfaction of this award of Performance Units,
subject to withholding as described in Section 10 below. The number of
Performance Units which may become Earned Performance Units will be between 0%
and 200% of the Target Number of Performance Units depending on whether and to
what extent the Performance Goals were achieved by the Company.

4. VESTING; SERVICE REQUIREMENT. Subject to Participant’s continued service with
the Company or an Affiliate (“Continuous Service”) until the Determination Date,
the number of Earned Performance Units determined pursuant to Section 3 shall
vest on the Determination Date.

5. CONDITIONS OF FORFEITURE.

(a) Subject to Section 15(g) of the Plan, upon any termination of Participant’s
Continuous Service (the “Termination Date”) for any or no reason (other than due
to Participant’s death), including but not limited to Participant’s voluntary
resignation or termination by the Company with or without cause, before the
Determination Date, all Performance Units as of the Termination Date shall,
without further action of any kind by the Company or Participant, be forfeited.
Performance Units that are forfeited shall be deemed to be immediately cancelled
without any payment by the Company or action by Participant. Following such
forfeiture, Participant shall have no further rights with respect to such
forfeited Performance Units.

(b) Notwithstanding anything to the contrary in this Agreement, a number of
Performance Units shall become Earned Performance Units on the date of (i) the
death of Participant during Participant’s Continuous Service or (ii) the
occurrence of a Change in Control during Participant’s Continuous Service. The
number of Performance Units that become Earned Performance Units under this
Section 5(b) shall be based on the achievement of the Performance Goals as of
the date of the Participant’s death or Change in Control, as applicable, and the
forecasted achievement of such goals for the remainder of the Performance
Period, all as determined in the discretion of the Committee.

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 2



--------------------------------------------------------------------------------

6. SETTLEMENT AND DELIVERY OF COMMON SHARES. Settlement of Performance Units
shall be made on the date all or any portion of the Performance Units become
Earned Performance Units pursuant to Section 4 or Section 5(b), or, if later,
the payment date under the terms of any deferral arrangement as may be
established between the Company and Participant (in each case subject to an
administrative processing window of up to fifteen (15) days thereafter).
Settlement will be made by issuance of Common Shares. Notwithstanding the
foregoing, the Company shall not be obligated to issue any Common Shares if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Shares is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the issuance of Common Shares to comply with any such law, rule, regulation or
agreement.

7. NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Performance Units,
or any right or interest therein, by operation of law or otherwise. A
Performance Unit is personal to Participant and is non-assignable and
non-transferable other than by will or by the laws of descent and distribution
in the event of death of Participant. Any transfer in violation of this
Section 7 shall be void and of no force or effect.

8. DIVIDEND AND VOTING RIGHTS. Participant shall have no rights to dividends or
other rights of a stockholder with respect to the Performance Units unless and
until such time as the Award has been settled by the issuance of Common Shares
to Participant. Participant shall have the right to receive a cash dividend
equivalent payment with respect to the Earned Performance Units for cash
dividends payable to holders of Common Shares as of a record date designated by
the Company that is within the period beginning on the Date of Grant and ending
on the date the Common Shares are issued to Participant in settlement of Earned
Performance Units, which dividend equivalent payment shall be payable to
Participant at the same time as Participant receives settlement of the Earned
Performance Units in accordance with Section 6. In the event of forfeiture of
Performance Units, Participant shall have no further rights with respect to such
Performance Units.

9. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the number of Performance Units shall be adjusted in accordance
with the provisions of Section 12(a) of the Plan.

10. TAX MATTERS.

(a) The Company’s obligation to deliver Common Shares to Participant upon the
settlement of such Performance Units shall be subject to the satisfaction of any
and all applicable federal, state and local income and/or employment tax
withholding requirements (the “Required Withholding”). At the time of issuance
of Common Shares upon settlement of Performance Units, the Company shall
withhold from the Common Shares that otherwise would have been delivered to
Participant an appropriate number of Common Shares necessary to satisfy
Participant’s Required Withholding, and deliver the remaining Common Shares to
Participant. The distribution of Common Shares described in Section 6 will be
net of such Common Shares that are withheld to satisfy applicable taxes pursuant
to this Section 10. In lieu of withholding

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 3



--------------------------------------------------------------------------------

Common Shares, the Committee may, in its discretion, authorize the satisfaction
of tax withholding by a cash payment to the Company, by withholding an
appropriate amount of cash from base pay, or by such other method as the
Committee determines may be appropriate to satisfy all obligations for
withholding of such taxes. The obligations of the Company under this Award will
be conditioned on such satisfaction of the Required Withholding.

(b) Participant acknowledges that the tax consequences associated with this
Award are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.

11. ENTIRE AGREEMENT; GOVERNING LAW. The Plan, the Long-Term Plan and this
Agreement constitute the entire agreement of the Company and Participant
(collectively, the “Parties”) with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Parties
with respect to the subject matter hereof. If there is any inconsistency among
the provisions of this Agreement, of the Plan and of the Long-Term Plan, the
provisions of the Plan shall govern. Nothing in the Plan, the Long-Term Plan and
this Agreement (except as expressly provided therein or herein) is intended to
confer any rights or remedies on any person other than the Parties. THE PLAN,
THE LONG-TERM PLAN AND THIS AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE-OF-LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS
AND DUTIES OF THE PARTIES. Should any provision of the Plan, the Long-Term Plan
or this Agreement relating to the subject matter hereof be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

12. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

13. DISPUTE RESOLUTION. The provisions of this Section 13 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Participant) arising
out of or relating to the Plan, the Long-Term Plan and this Agreement. The
Parties shall attempt in good faith to resolve any disputes arising out of or
relating to the Plan, the Long-Term Plan and this Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either Party by a written statement of the Party’s
position and the name and title of the individual who will represent the Party.
Within thirty (30) days of the written notification, the Parties shall meet at a
mutually acceptable time and place, and

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 4



--------------------------------------------------------------------------------

thereafter as often as both parties reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation within ninety
(90) days of the written notification of the dispute, either Party may file suit
and each Party agrees that any suit, action, or proceeding arising out of or
relating to the Plan, the Long-Term Plan or this Agreement shall be brought in
the United States District Court for the Southern District of Texas, Houston
Division (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Texas state court in Harris County, Texas) and that the Parties
shall submit to the jurisdiction of such court. The Parties irrevocably waive,
to the fullest extent permitted by law, any objection a Party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 13 shall for any reason be held invalid or unenforceable, it is the
specific intent of the Parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

14. RESTRICTIVE COVENANTS. In consideration for the grant of this Award,
(a) Participant hereby agrees to abide by the restrictive covenants set forth in
Section 14 of the Plan, and (b) Participant hereby agrees that during
Participant’s Continuous Service and for one year thereafter, Participant shall
not solicit any person who is an employee of the Company or any Affiliate for
the purpose or with the intent of enticing such employee away from or out of the
employ of the Company or any Affiliate.

15. AMENDMENT; WAIVER. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Participant. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

16. NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to Participant, at its address on file with the Company’s
stock plan administration service provider.

17. CLAWBACK.

(a) Notwithstanding anything herein to the contrary, if any incentive based
compensation, or any other compensation, paid or payable to Participant as an
executive officer of the Company pursuant to the Plan is subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, such compensation shall be subject to such deductions and clawback
(recovery), including by means of repayment by Participant and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
Company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 5



--------------------------------------------------------------------------------

(b) Further, notwithstanding anything herein to the contrary, if any incentive
based compensation, or any other compensation, is paid or payable to Participant
other than as an executive officer of the Company pursuant to the Plan which, if
payable to an executive officer of the Company, would be subject to recovery
under any law, government regulation, order or stock exchange listing
requirement, such compensation shall be, in the discretion of the Committee,
subject to such deductions and clawback (recovery), including by means of
repayment by Participant and/or withholding of future wages, to the same extent
as may be required to be made pursuant to law, government regulation, order,
stock exchange listing requirement (or any policy of the company adopted
pursuant to any such law, government regulation, order or stock exchange listing
requirement) with respect to an executive officer of the Company, but only to
the extent that the circumstances requiring such deductions and clawback
(recovery) are attributable in whole or in part to the functional area or
operating unit with whom Participant is associated.

(c) Acceptance of this Award pursuant to the Plan renders Participant’s future
wages subject to withholding by the Company to permit recovery of any amounts
that may become due under this Section 17. This provision shall survive to the
extent required by law, government regulation, order, stock exchange listing
requirement (or any policy of the Company adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement). Participant
hereby acknowledges and agrees in writing to the foregoing as a condition to
receipt of this Award.

18. SECTION 409A. The award of Performance Units is intended to be (i) exempt
from Section 409A of the Code including, but not limited to, by reason of
compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly.
Notwithstanding anything herein to the contrary, if Participant is a “specified
employee” as such term is defined in Section 409A of the Code, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A of the Code on account of separation from
service (other than by reason of death) to Participant shall not be payable
before the earlier of (i) the date that is 6 months after the date of
Participant’s separation from service, or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. To the extent required to
comply with Section 409A of the Code, any amounts that would otherwise be
payable hereunder upon an event described in Section 2(f) of the Plan as
nonqualified deferred compensation within the meaning of Section 409A of the
Code, such event shall not constitute a “Change in Control” under this Agreement
unless and until such event constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code. The Company makes no commitment or guarantee to Participant that any
federal or state tax treatment shall apply or be available to any person
eligible for benefits under this Agreement.

19. ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THE SHARES
SUBJECT TO THIS PERFORMANCE UNIT AWARD SHALL BECOME EARNED PERFORMANCE UNITS AND
THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF
PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 6



--------------------------------------------------------------------------------

(B) NOTHING IN THIS AGREEMENT, THE PLAN OR THE LONG-TERM PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of an
electronic copy of this Agreement, the Plan and the Long-Term Plan and
represents that he or she is familiar with the terms hereof and thereof.
Participant has reviewed this Agreement, the Plan and the Long-Term Plan, has
had an opportunity to obtain the advice of tax and legal counsel prior to
accepting the Award and becoming bound by this Agreement, and understands all
provisions of this Agreement, the Plan and the Long-Term Plan. Participant
agrees that all disputes arising out of or relating to this Agreement and the
Plan shall be resolved in accordance with Section 13 of this Agreement.

 

 

QUANTA SERVICES, INC. By:  

 

  James F. O’Neil III   President and Chief Executive Officer

Participant acknowledges receipt of an electronic copy of the Plan, the
Long-Term Plan and the Award Agreement, represents that he or she has reviewed
and is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions of the Plan, the Long-Term Plan
and the Award Agreement, agreeing to be bound thereby.

 

ACCEPTED:          

Dated:

  

 

           Signed:           

 

        

[Participant Name]

Participant acknowledges receipt of an electronic copy of the Plan, the
Long-Term Plan and the Award Agreement, represents that he or she has reviewed
and is familiar with the terms and provisions thereof, and hereby rejects the
Award.

 

REJECTED:          

Dated:

  

 

           Signed:           

 

        

[Participant Name]

 

Performance Unit Award to Employee/Consultant Pursuant to the 2011 Omnibus
Equity Incentive Plan    Page 7